     Case 2:21-cv-00040-WBS-GGH Document 13 Filed 03/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DWAYNE ALLEN HUBBARD,                              No. 2:21-cv-00040 WBS GGH P
12                       Petitioner,
13            v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 12. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105

19   F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

21   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

24   counsel (ECF No. 12) is denied without prejudice to a renewal of the motion at a later stage of the

25   proceedings.

26   Dated: March 22, 2021
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
